UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1449


MARK JOHNSON, d/b/a JQ Solutions,

                Plaintiff – Appellant,

          v.

EDWIN WESTLAKE; WESTEV WW COMMODITIES LLC,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:10-cv-00457-GCM)


Submitted:   August 17, 2011             Decided:     September 19, 2011


Before MOTZ and    SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark      Johnson      seeks    to   appeal      the   district       court’s

order    dismissing        without       prejudice     his    civil    complaint         for

insufficiency of service of process.                     After the date of that

order,   but    before      the    effective     date   of    Johnson’s         notice   of

appeal, the district court entered an order vacating the order

Johnson seeks to appeal and reopening the case.                           See Fed. R.

App. P. 4(a)(4)(A), (B)(i).                Thus, the order Johnson seeks to

challenge      is    no   longer    in    effect,    and     the   case    is    actively

proceeding in the district court.

            This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral     orders,      28    U.S.C.    § 1292     (2006);     Fed.    R.     Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).          In light of the entry by the district court of an

order    reopening        Johnson’s      case,   the    order      Johnson      seeks     to

appeal is neither a final order nor an appealable interlocutory

or collateral order.               Accordingly, we dismiss the appeal for

lack of jurisdiction.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before      the    court    and   argument      would      not    aid     the

decisional process.



                                                                                DISMISSED

                                             2